DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 5/3/21.  These drawings are unacceptable because they contain new matter in Fig. 1, specifically, “a transformation and control unit” as identified by “16” and “the motor current sensor” as identified by “24”.

Specification
The disclosure is objected to because of the following informalities: page 3, lines 11 – 12 recites the limitation “a hydraulically assisted steering rack (26)” which should be changed to “the hydraulically assisted steering rack (126)”.  
Appropriate correction is required.
The amendment filed 5/3/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
pages 4 and 5 of the Specification dated 5/3/21, the lines with recitations regarding the “transformation and control unit 16” and the “ECU 14 ” introduces new matter which is discussed in further detail below in the section of 112(a) rejections; and
page 6 of 15 of the Specification dated 5/3/31 recites “by a motor current sensor (24)”.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18, 20, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims, 18 and 20, contain subject matter, “a transformation and control unit”, which was not described in the Specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention.  Applicant has further amended claims 18 and 20 to recite “a transformation and control unit configured to prepare at least one input signal from the speed sensor, and/or angle sensor for input to controller and/or actuator, wherein the transformation and control unit is in communication with the ECU”, which still does not reasonably convey to one skilled in the relevant art that the inventor had possession of the claim invention, but additionally introduces new matter.
configured for determining a steering angle to a target steering-wheel torque”.  The Specification in page 3, lines 6 – 7 recites “determination of a steering angle from the above-mentioned input signal”, but does not explicitly state the “ECU” or the “closed loop current control” makes such determination.
The claims, 18 and 20, contain subject matter, “the ECU is configured for minimizing the feedback torque error as a change in a steering-wheel feedback torque”.  However, the Specification dated 8/31/18 recites in page 13, line 28 – 29, “a controller is then used to minimize this control error to achieve the target current and hence the target steering-wheel torque”.  The aforementioned “a controller” makes no mention of being the same limitation as “the ECU” or even “the closed loop current control” which is recited in the same paragraph in page 13, lines 23 – 24.  Therefore, the ECU is not “configured for minimizing the feedback torque error”, but rather a different “a controller” is utilized and there is no description in the Specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention.
Claim 22 is rejected based upon dependency of claim 18.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is rejected for being incomplete due to being dependent upon a claim (claim 11), which has been canceled.
Claim 20, lines 10 – 12 recites the limitation “an electronic control unit (ECU); a feedback torque actuator connected to the column axle and being in communication with the ECU”.  However, claim 20, lines 5 – 6 positively recites “a steering feedback actuator connected to the column axle and having an assistance motor and an electric control unit (ECU)”.  Therefore, it is unclear whether multiple ECUs and feedback actuators are being positively claimed.

Double Patenting
Claim 16 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 14. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Allowable Subject Matter
Claims 10, 13, 14, and 17 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 18, 20, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new grounds of rejections presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611